UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 1O-Q (Mark One) ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 or 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 001-05869 SUPERIOR UNIFORM GROUP, INC. Incorporated - Florida Employer Identification No. 11-1385670 10055 Seminole Boulevard Seminole, Florida 33772-2539 Telephone No.: 727-397-9611 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [_] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [_] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer [_] Accelerated filer [_] Non-accelerated filer [_] (Do not check if a smaller reporting company) Smaller Reporting Company [X] Indicate by check mark whether the Company is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [_] No [X] As of October 25, 2013, the Registrant had 6,354,196 common shares outstanding, which is the registrant's only class of common stock. 1 PART I - FINANCIAL INFORMATION ITEM 1. Financial Statements SUPERIOR UNIFORM GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME THREE MONTHS ENDED SEPTEMBER 30, (Unaudited) 2013 2012 Net sales $ 44,184,000 $ 30,599,000 Costs and expenses: Cost of goods sold 29,144,000 20,567,000 Selling and administrative expenses 12,817,000 8,334,000 Interest expense 95,000 6,000 42,056,000 28,907,000 Income before taxes on income 2,128,000 1,692,000 Income tax expense 620,000 450,000 Net income $ 1,508,000 $ 1,242,000 Weighted average number of shares outstanding during the period (Basic) 6,346,260 6,063,269 (Diluted) 6,403,893 6,148,012 Per Share Data: Basic Net income $ $ Diluted Net income $ $ Other comprehensive income, net of tax: Defined benefit pension plans: Amortization of prior service costs included in net periodic pension costs 2,000 3,000 Recognition of net losses included in net periodic pension costs 120,000 157,000 Recognition of settlement loss included in net periodic pension costs 133,000 - Loss on cash flow hedging activities ) - Other comprehensive income $ 167,000 $ 160,000 Comprehensive income $ 1,675,000 $ 1,402,000 Cash dividends per common share $ $ See accompanying notes to consolidated interim financial statements. 2 SUPERIOR UNIFORM GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME NINE MONTHS ENDED SEPTEMBER 30, (Continued) (Unaudited) Net sales $ 106,023,000 Costs and expenses: Cost of goods sold 68,492,000 Selling and administrative expenses 31,476,000 Interest expense 110,000 24,000 100,078,000 Income before taxes on income 5,945,000 3,796,000 Income tax expense 1,770,000 1,250,000 Net income $ 4,175,000 $ 2,546,000 Weighted average number of shares outstanding during the period (Basic) 6,197,921 6,051,795 (Diluted) 6,247,830 6,143,871 Per Share Data: Basic Net income $ 0.67 $ 0.42 Diluted Net income $ 0.67 $ 0.41 Other comprehensive income, net of tax: Defined benefit pension plans: Amortization of prior service costs included in net periodic pension costs 6,000 9,000 Recognition of net losses included in net periodic pension costs 499,000 473,000 Recognition of settlement loss included in net periodic pension costs 294,000 - Current period gains 1,991,000 - Loss on cash flow hedging activities ) - Other comprehensive income $ 2,702,000 $ 482,000 Comprehensive income $ 6,877,000 $ 3,028,000 Cash dividends per common share $ $ See accompanying notes to consolidated interim financial statements. 3 SUPERIOR UNIFORM GROUP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS September 30, 2013 (Unaudited) December 31, 2012 ASSETS CURRENT ASSETS: Cash and cash equivalents $ 6,419,000 $ 3,554,000 Accounts receivable - trade, net 25,375,000 16,655,000 Accounts receivable - other 3,196,000 2,995,000 Prepaid expenses and other current assets 3,948,000 2,794,000 Inventories* 48,122,000 39,246,000 TOTAL CURRENT ASSETS 87,060,000 65,244,000 PROPERTY, PLANT AND EQUIPMENT, NET 13,084,000 8,723,000 OTHER INTANGIBLE ASSETS, NET 18,382,000 559,000 GOODWILL 5,092,000 - DEFERRED INCOME TAXES 3,360,000 4,205,000 OTHER ASSETS 347,000 182,000 $ 127,325,000 $ 78,913,000 LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ 8,937,000 $ 6,629,000 Other current liabilities 9,905,000 3,222,000 Current portion of long-term debt 1,688,000 - TOTAL CURRENT LIABILITIES 20,530,000 9,851,000 LONG-TERM DEBT 25,062,000 - LONG-TERM PENSION LIABILITY 6,644,000 10,468,000 ACQUISITION-RELATED CONTINGENT LIABILITY 7,200,000 - OTHER LONG-TERM LIABILITIES 603,000 736,000 DEFERRED INCOME TAXES 120,000 70,000 COMMITMENTS AND CONTINGENCIES (NOTE 6) SHAREHOLDERS' EQUITY: Preferred stock, $1 par value - authorized 300,000 shares (none issued) - - Common stock, $.001 par value - authorized 50,000,000 shares, issued and outstanding - 6,346,071 and 6,115,907, shares, respectively. 6,000 6,000 Additional paid-in capital 23,901,000 21,288,000 Retained earnings 48,514,000 44,451,000 Accumulated other comprehensive loss, net of tax: Pensions ) ) Cash flow hedges ) - TOTAL SHAREHOLDERS' EQUITY 67,166,000 57,788,000 $ 127,325,000 $ 78,913,000 * Inventories consist of the following: September 30, (Unaudited) December 31, 2012 Finished goods $ 35,613,000 $ 27,382,000 Work in process 112,000 71,000 Raw materials 12,397,000 11,793,000 $ 48,122,000 $ 39,246,000 See accompanying notes to consolidated interim financial statements. 4 SUPERIOR UNIFORM GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS NINE MONTHS ENDED SEPTEMBER 30, (Unaudited) 2013 2012 CASH FLOWS FROM OPERATING ACTIVITIES Net income $ 4,175,000 $ 2,546,000 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization 1,620,000 1,740,000 Provision for bad debts - accounts receivable 86,000 61,000 Share-based compensation expense 789,000 893,000 Deferred income tax(benefit) provision ) 42,000 Gain on sales of property, plant and equipment ) ) Changes in assets and liabilities, net of acquisition of business: Accounts receivable - trade ) ) Accounts receivable - other ) 1,144,000 Inventories 1,498,000 362,000 Prepaid expenses and other current assets ) 538,000 Other assets ) ) Accounts payable 2,308,000 263,000 Other current liabilities 3,875,000 ) Pension liability 485,000 579,000 Other long-term liabilities ) ) Net cash provided by operating activities 9,549,000 4,967,000 CASH FLOWS FROM INVESTING ACTIVITIES Additions to property, plant and equipment ) ) Disposals of property, plant and equipment 14,000 1,000 Purchase of business ) - Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from long-term debt 44,740,000 27,840,000 Repayment of long-term debt ) ) Payment of cash dividends - ) Proceeds received on exercise of stock options 319,000 617,000 Common stock reacquired and retired ) ) Net cash provided by (used in) financing activities 26,907,000 ) Net increase in cash and cash equivalents 2,865,000 1,227,000 Cash and cash equivalents balance, beginning of year 3,554,000 2,804,000 Cash and cash equivalents balance, end of period $ 6,419,000 $ 4,031,000 See accompanying notes to consolidated interim financial statements. 5 SUPERIOR UNIFORM GROUP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED INTERIM FINANCIAL STATEMENTS NINE MONTHS ENDED SEPTEMBER 30, 2 (Unaudited) NOTE 1 – Summary of Significant Interim Accounting Policies: a) Basis of presentation The consolidated interim financial statements include the accounts of Superior Uniform Group, Inc. and its wholly-owned subsidiaries, The Office Gurus, LLC, SUG Holding and Fashion Seal Corporation; The Office Gurus, LTDA, De C.V., The Office Masters, LTDA, De C.V. and, The Office Gurus, Ltd., each a subsidiary of Fashion Seal Corporation and SUG Holding; and The Office Gurus, Ltda. and Superior Sourcing, each a wholly-owned subsidiary of SUG Holding. All of these entities are referred to collectively as “the Company”. Intercompany items have been eliminated in consolidation. The accompanying unaudited interim financial statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in the financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations. These consolidated financial statements should be read in conjunction with the audited financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2012, and filed with the Securities and Exchange Commission. The interim financial information contained herein is not certified or audited; it reflects all adjustments (consisting of only normal recurring accruals) which are, in the opinion of management, necessary for a fair statement of the operating results for the periods presented, stated on a basis consistent with that of the audited financial statements. The results of operations for any interim period are not necessarily indicative of results to be expected for the full year. b)Revenue recognition The Company records revenue as products are shipped and title passes and as services are provided. A provision for estimated returns and allowances is recorded based on historical experience and current allowance programs. c)Recognition of costs and expenses Costs and expenses other than product costs are charged to income in interim periods as incurred, or allocated among interim periods based on an estimate of time expired, benefit received or activity associated with the periods. Procedures adopted for assigning specific cost and expense items to an interim period are consistent with the basis followed by the registrant in reporting results of operations at annual reporting dates. However, when a specific cost or expense item charged to expense for annual reporting purposes benefits more than one interim period, the cost or expense item is allocated to the interim periods. d)Amortization of other intangible assets The Company amortizes identifiable intangible assets on a straight line basis over their expected useful lives. Amortization expense for other intangible assets was $504,000 and $241,000 for the three-month periods ended September 30, 2013 and 2012, respectively, and $577,000 and $723,000, for the nine-month periods ended September 30, 2013 and 2012, respectively. e)Advertising expenses The Company expenses advertising costs as incurred. Advertising costs for the three-month periods ended September 30, 2013 and 2012, respectively were $11,000 and $11,000. Advertising costs for the nine-month periods ended September 30, 2013 and 2012, respectively were $66,000 and $40,000. f)Shipping and handling fees and costs The Company includes shipping and handling fees billed to customers in net sales. Shipping and handling costs associated with in-bound and out-bound freight are generally recorded in cost of goods sold. Other shipping and handling costs such as labor and overhead are included in selling and administrative expenses and totaled $2,035,000 and $1,324,000 for the three months ended September 30, 2013 and 2012, respectively. Other shipping and handling costs included in selling and administrative expenses totaled $4,792,000 and $4,110,000 for the nine months ended September 30, 2013 and 2012, respectively. 6 g)Inventories Inventories at interim dates are determined by using both perpetual records on a first-in, first-out basis and gross profit calculations. h)Accounting for income taxes The provision for income taxes is calculated by using the effective tax rate anticipated for the full year. i)Employee benefit plan settlements The Company recognizes settlement gains and losses in its financial statements when the cost of all settlements in a year is greater than the sum of the service cost and interest cost components of net periodic pension cost for the plan for the year. j)Earnings per share Historical basic per share data is based on the weighted average number of shares outstanding. Historical diluted per share data is reconciled by adding to weighted average shares outstanding the dilutive impact of the exercise of outstanding stock options and stock appreciation rights. Three Months Ended September 30, Nine Months Ended September 30, Net earnings used in the computation of basic and diluted earnings per share $ 1,508,000 $ 1,242,000 $ 4,175,000 $ 2,546,000 Weighted average shares outstanding - basic 6,346,260 6,063,269 6,197,921 6,051,795 Common stock equivalents 57,633 84,743 49,909 92,076 Weighted average shares outstanding - diluted 6,403,893 6,148,012 6,247,830 6,143,871 Per Share Data : Basic Net earnings $ 0.24 $ 0.20 $ 0.67 $ 0.42 Diluted Net earnings $ 0.24 $ 0.20 $ 0.67 $ 0.41 Awards to purchase 234,000 and 197,000 shares of common stock with weighted average exercise prices of $12.99 and $13.27 per share were outstanding during the three-month periods ending September 30, 2013 and 2012, respectively, but were not included in the computation of diluted EPS because the awards’ exercise prices were greater than the average market price of the common shares. Awards to purchase 297,000 and 238,000 shares of common stock with weighted average exercise prices of $12.75 and $13.10 per share were outstanding during the nine-month periods ending September 30, 2013 and 2012, respectively, but were not included in the computation of diluted EPS because the awards’ exercise prices were greater than the average market price of the common shares. k)Derivative financial instruments The Company uses certain financial derivatives to mitigate its exposure to volatility in interest rates. The Company records derivatives on the balance sheet at fair value and establishes criteria for designation and effectiveness of hedging relationships. On the date a derivative contract is entered into, the Company may elect to designate the derivative as a fair value hedge, a cash flow hedge, or the hedge of a net investment in a foreign operation. The Company also formally assesses, both at the hedge’s inception and on an ongoing basis, whether the derivative that is used in the hedging transaction is highly effective. For those instruments that are designated as a cash flow hedge and meet certain documentary and analytical requirements to qualify for hedge accounting treatment, changes in the fair value for the effective portion are reported in other comprehensive income (“OCI”), net of related income tax effects, and are reclassified to the income statement when the effects of the item being hedged are recognized in the income statement. The Company discontinues hedge accounting prospectively when it is determined that the derivative is no longer effective in offsetting changes in the cash flows of the hedged item, the derivative expires or is sold, terminated, or exercised, or management determines that designation of the derivative as a hedging instrument is no longer appropriate. In situations in which the Company does not elect hedge accounting or hedge accounting is discontinued and the derivative is retained, the Company carries or continues to carry the derivative at its fair value on the balance sheet and recognizes any subsequent changes in its fair value through earnings. The nature of the Company’s business activities involves the management of various financial and market risks, including those related to changes in interest rates. The Company does not enter into derivative instruments for speculative purposes. The Company manages market and credit risks associated with its derivative instruments by establishing and monitoring limits as to the types and degree of risk that may be undertaken, and by entering into transactions with high-quality counterparties. As of September 30, 2013, the Company’s derivative counterparty had investment grade credit ratings. In July 2013, the Company entered into an interest rate swap agreement whereby the interest rate payable by the Company on a portion of the outstanding balance of the term loan was effectively converted to a fixed rate of 2.53% beginning July 1, 2014. The Company entered into this interest rate swap arrangement to mitigate future interest rate risk associated with its borrowings and has designated it as a cash flow hedge. (See Note 3). l)Use of estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. 7 m)Comprehensive income Total comprehensive income represents the change in equity during a period from sources other than transactions with shareholders and, as such, includes net earnings. For the Company, the only other components of total comprehensive income are the change in pension costs and change in fair value of qualifying hedges. n)Operating segments Accounting standards require disclosures of certain information about operating segments and about products and services, geographic areas in which the Company operates, and their major customers. The Company has evaluated its operations and has determined that it has two reportable segments – uniforms and related products and remote staffing solutions. (See Note 7) o)Share-Based Compensation The Company awards share-based compensation as an incentive for employees to contribute to the Company’s long-term success. Historically, the Company has issued options and stock settled stock appreciation rights. In 2003, the stockholders of the Company approved the 2003 Incentive Stock and Awards Plan (the “2003 Plan”), authorizing the granting of incentive stock options, non-qualified stock options, stock appreciation rights, restricted stock, performance stock and other stock based compensation. This plan expired in May of 2013, at which time, the stockholders of the Company approved the 2013 Incentive Stock and Awards Plan (the “2013 Plan”), authorizing the granting of incentive stock options, non-qualified stock options, stock appreciation rights, restricted stock, performance stock and other stock based compensation. A total of 2,500,000 shares of common stock (subject to adjustment for expirations and cancellations of options outstanding from the 2003 Plan subsequent to its termination) have been reserved for issuance under the 2013 Plan. All options under both plans have been or will be granted at prices at least equal to the fair market value of the shares on the date of grant. At September 30, 2013, the Company had 2,481,731 shares of common stock authorized for awards of share-based compensation under the 2013 Plan. For the three month periods ended September 30, 2013 and 2012, the Company recognized $170,000 and $181,000 of share-based compensation
